Citation Nr: 9917164	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for loss of balance and 
numbness and tingling in the left arm as secondary to 
service-connected sinusitis.

2.  Entitlement to service connection for vision problems in 
the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
December 1974, from March 1978 to March 1980, and again from 
September 1986 to August 1996 with over seven (7) years of 
prior active service noted.  This appeal arises from a 
January 1997 rating decision of the Roanoke, Virginia, 
regional office (RO) which denied service connection for 
vision problems in the left eye, loss of balance, and 
numbness and tingling in the left arm as secondary to 
service-connected sinusitis.  

This matter was Remanded by the undersigned in September 1998 
for the purpose of obtaining additional medical evidence and 
to afford due process, and it has been returned to the Board 
of Veterans' Appeals (Board) for appellate review.

The Board notes that the claim developed on appeal is service 
connection for vision problems in the left eye as secondary 
to sinusitis, rather than service connection on a direct 
basis.  However, the Board has framed the issue herein as 
service connection for vision problems of the left eye 
because the veteran has consistently argued that his eye 
problem arose during his active military service, regardless 
of its etiology.  To limit the claim to secondary service 
connection, in light of the evidence of record, would 
needlessly prolong his appeal.  In view of the favorable 
decision on this matter herein, he is not prejudiced by the 
Board's re-characterization of the issue.


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
disability of the veteran's left arm and/or neurological 
system with his service-connected sinusitis.

2.  The veteran's claim for service connection for loss of 
balance and numbness and tingling in the left arm as 
secondary to service-connected sinusitis is not plausible.

3.  During service, the veteran was seen on numerous 
occasions for complaints of floaters and blurred vision in 
the left eye.

4.  There is post-service evidence showing that the veteran 
continues to complain of floaters and blurred vision of the 
left eye, and that he may have an early partial posterior 
vitreous detachment.

5.  The veteran's claim for service connection for vision 
problems in the left eye is plausible.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for loss 
of balance and numbness and tingling in the left arm as 
secondary to service-connected sinusitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has stated a well-grounded claim for service 
connection for vision problems in the left eye.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first two (2) 
periods of military service and medical records obtained 
during those terms are devoid of any findings of complaints, 
treatment, or diagnosis of loss of balance or numbness and 
tingling in the left arm.  Similarly, with the exception of 
references to decreased visual acuity, there were no reports 
of vision problems.  In fact, a March 1982 enlistment 
examination indicated that the veteran's eyes and 
neurological system were normal.  The veteran also denied any 
history of eye trouble or dizziness.

In November 1986, the veteran was seen for complaints of 
blurred vision and headaches.  Pupils were equal and reactive 
to light and accommodation.  Extraocular movement was intact.  
The lids and conjunctiva were within normal limits.  The 
cornea and lens were clear.  The assessment was "MA" and 
ocular health within normal limits.  Similar findings were 
made following a February 1988 optometry examination.

The veteran was examined for complaints of an earache, 
headaches, and blurred vision in May 1993.  He indicated that 
he suffered from chronic sinus drainage.  While he endorsed 
headaches, the veteran denied vertigo or syncope.  Following 
a physical examination, the veteran was diagnosed as having 
tonsillitis with bilateral Eustachian tube dysfunction.  

The veteran was seen for complaints of vision problems and 
sinus drainage on the left side in July 1994.  The impression 
was sinusitis.  Similarly, the veteran was seen in August 
1994 due to a two (2) year history of left-sided facial/head 
fullness and numbness.  He said the symptoms occurred on a 
daily basis and were occasionally accompanied by yellowish 
discharge.  The assessment was chronic sinusitis.  

An October 1994 treatment report revealed that the veteran 
continued to complain of left sided "fullness" with minimal 
yellow mucus discharge and tenderness radiating to the left 
side of his neck.  He also reported that his vision was 
affected with "halos."  There was frontal and maxillary 
sinus pressure.  There was also tenderness to the left side 
of the neck.  No lymphopathy was noted.  Pupils were equal 
and reactive to light.  A sinus series was performed.  The 
diagnosis was acute versus chronic sinusitis.

Later that month, the veteran was evaluated for complaints of 
sinus problems including headaches and blurry vision.  He 
said that he occasionally had "spots" in his vision.  With 
regard to his eyes, his pupils were equal and reactive to 
light.  Extraocular movements were intact.  There was no 
evidence of injection.  The assessment was chronic sinusitis.

Due to his repeated complaints of vision problems, the 
veteran was examined by the optometry clinic in October 1994.  
He said he was seeing "spots."  He likened his problem to 
having a "film" over his cornea of the left eye.  The 
veteran stated that he saw a dark spot in the lower midline 
field of vision that was non-moving.  He indicated that the 
spot had been present for about a month.  He added that he 
had also been experiencing sinus problems during this period.  
He denied headaches or blurred vision.  He reported that his 
sinus problem was improving.  An examination of the veteran's 
left eye revealed that his pupil was equal, round, and 
reactive to light.  Extraocular muscles were intact.  Corneal 
staining was negative.  The diagnosis was possible floater, 
normal examination.

In November 1994, the veteran was seen for complaints of 
chronic sinus congestion.  He said the left-sided sinus 
pressure and "numbness" had not significantly improved with 
medications.  He indicated that the symptoms were present 
throughout the day.  The veteran was tender over the left 
frontal, maxillary, and temporal areas.  His neck was supple 
without lymph nodes.  Cranial nerves II through XII were 
intact.  The impression was chronic sinusitis.  Subsequent 
treatment records indicate that Seldane provided the veteran 
with relief.

The veteran underwent an optometry examination in February 
1995.  He claimed that his left eye felt weak.  He also 
indicated that there had been a slight decrease in his 
overall vision.  Pupils were equal, round, and reactive to 
light.  A slit lamp examination was unremarkable bilaterally.  
Following a vision examination, the veteran was diagnosed as 
having myopia, astigmatism and presbyopia.  He also appears 
to have been diagnosed as having "mild vitreous syneresis."  
This portion of the diagnosis, however, was not entirely 
legible.


In October 1995, the veteran was seen for complaints of left-
sided headaches which were causing "blurred vision" in his 
left eye.  He also complained of a sensation of numbness in 
his chest wall that radiated down to his left thigh.  He said 
that this condition had been constant but that it had 
recently worsened.  On examination, the veteran's pupils were 
equal, round, and reactive to light.  Extraocular muscles 
were intact.  Disks were sharp.  Cranial nerves II through 
XII were intact.  Strength was five (5) out of five (5) 
throughout.  Sensation was intact to light touch and 
pinprick.  The diagnosis was perennial allergic rhinitis.  
Further, the examiner remarked that the veteran had had a 
normal neurological exam, and that his symptoms were 
supratentorial in origin and not organic.  

On a Report of Medical Examination pending discharge, the 
veteran's eyes and neurological system were noted to be 
normal.  His corrected vision was 20/20 bilaterally.  
However, the veteran indicated that he suffered from blurred 
vision in the left eye and periodic numbness of the left side 
of his body.  He attributed these problems to his chronic 
sinusitis.  

In September 1996, the veteran filed a claim for service 
connection for sinusitis with loss of balance and 
numbness/tingling in the left arm.  He also indicated that he 
suffered from vision problems in his left eye due to his 
sinus problems.

The veteran was afforded a VA visual examination in November 
1996.  He complained of having an astigmatism and decreased 
near visual acuity.  He also indicated that he suffered from 
some chronic floaters in the left eye.  He denied flashing 
lights.  The veteran did not complain of diplopia, and no 
diplopia was elicited on examination.  Extraocular motility 
was full.  No visual field deficit was elicited on 
examination.  Visual fields were full to finger counting in 
both eyes.  Pupils were equal, round, and reactive to light 
without any afferent pupillary defect.  Slit-lamp examination 
was within normal limits in both eyes.  Applanation tonometry 
showed pressure of 10 in the right eye and 11 in the left.  
The dilated fundus examination showed the cup-to-disk ratio 
was 0.30 in both eyes.  The disks, vessels, macula, and 
peripheral retina were entirely within normal limits in both 
eyes with the possibility of a posterior vitreous detachment 
(PVD) in the left eye.  The diagnosis was essentially normal 
examination with the possibility of an early PVD in the left 
eye. 

The veteran was also afforded a VA general medical 
examination in November 1996.  He gave a history of sinus 
trouble since 1992.  During periods of a severe sinus attack, 
he stated that he experienced numbness over his left cranium, 
left arm, and left leg.  He indicated that he currently had 
numbness over the left side of his head.  On examination, 
there was some hypesthesia over the left face and scalp.  
This was ill-defined, but seemed to be present up to the 
midline and above the clavicle.  His eyes were normal.  Motor 
status examination was normal.  With the exception of the 
aforementioned hypesthesia over the left hemicranium, the 
cranial nerves were intact.  X-rays of the skull were 
negative.  X-rays of the sinuses showed minimal chronic 
mucosal thickening in the right maxillary sinus.  The 
diagnoses were sinus trouble and hypesthesia of the left 
cranium and neck with normal skull x-rays.

By a rating action dated in January 1997, service connection 
for sinusitis/rhinitis was granted.  However, the claim for 
service connection for vision problems of the left eye, loss 
of balance and numbness and tingling of the left arm as 
secondary to sinusitis were denied.  The RO found that there 
was no evidence that the veteran suffered from loss of 
balance and numbness or tingling in the left arm in service.  
Similarly, the RO determined that the veteran's inservice 
complaints of floaters and blurred vision in the left eye 
were acute and transitory conditions.  The RO held that 
evidence of a chronic disability of the left eye had not been 
established.

A supplemental statement of the case was sent to the veteran 
in March 1998.  Having reviewed the testimony from a personal 
hearing conducted earlier in the month, the RO concluded that 
the veteran's claim for service connection for loss of 
balance and numbness and tingling in the left arm as 
secondary to service-connected sinusitis were not well 
grounded.  The RO found that there was no medical evidence 
establishing that the veteran's complaints of loss of balance 
and numbness and tingling in the left arm were attributable 
to his military service or any service related disability.  
With regard to his complaints of vision problems in the left 
eye, the RO determined that the evidence of record failed to 
show that the veteran suffered from a chronic left eye 
disability inservice.  It was also found that there was no 
credible medical opinion establishing a relationship between 
his military service and any current eye disability.  As 
such, the RO held that the veteran's claim for vision 
problems in the left eye was not well grounded.  

The matter was Remanded by the Board in September 1998 for 
the purpose of affording due process to the veteran and to 
obtain additional medical evidence.  Specifically, the Board 
observed that the transcript of the veteran's March 1998 RO 
hearing was not on file.  A review of said transcript was 
found to be necessary for proper appellate review.  Further, 
the Board noted that there was some indication that relevant 
clinical records had yet to have been obtained.  Appropriate 
development was requested.

In a letter dated in September 1998, the RO asked the veteran 
to furnish the names and addresses of any non-VA medical care 
provider who had treated him for loss of balance, numbness 
and tingling of the left arm, or vision problems of the left 
eye.  He was further informed that, in order to complete his 
claim, he could submit medical evidence of a causal nexus 
between his service-connected sinusitis and his loss of 
balance, numbness and tingling of the left arm, and/or vision 
problems of the left eye.  To date, the veteran has not 
responded to this inquiry.

The transcript of the veteran's March 1998 personal hearing 
before the RO was associated with the claims folder.  During 
the course of said hearing, the veteran stated that his 
problems with loss of balance and numbness and tingling in 
his arm only occurred when his sinusitis was active.  He 
described a pins and needles sensation.  He testified these 
episodes did not occur on a daily basis and lasted for about 
two (2) hours.  He stated that he sought treatment for these 
complaints in service, and that he was usually treated with 
sinus medications.  The veteran asserted that his visual 
problems had their onset in 1993.  He indicated that the 
"floaters" he suffered from were getting progressively 
worse.  He denied any problem with diabetes or hypertension.  
As such, the veteran opined that there was a correlation 
between his floaters and his sinus disability.  The veteran 
testified that his loss of balance was often accompanied by 
an impairment of his visual perception.  He said this problem 
started in about 1995.  He denied any post-service VA or non-
VA medical treatment for any of these conditions.  However, 
he reported that he got his sinus medications refilled 
through a Navy base in Little Creek, Virginia.  He said he 
was a member of the Tri-Care Prime medical program.  Finally, 
the veteran stated that a Navy doctor had told him that there 
was a "possibility" that his various conditions were 
related to his sinuses.  He could not recall the name of the 
physician or an approximate date when this opinion was 
rendered.

In January 1999, the RO determined that the veteran had 
failed to submit new and material evidence to reopen his 
claims for service connection for vision problems in the left 
eye, loss of balance and numbness and tingling of the left 
arm as secondary to service-connected sinusitis.  The RO held 
that there was no reasonable possibility that the new 
evidence submitted in connection with these claims would 
change the outcome of the previous decision.  The veteran was 
furnished a Supplemental Statement of the Case dated that 
same month.

In its May 1999 Informal Hearing Presentation, the veteran's 
representative argued that the RO had failed to adequately 
evaluate the issues on appeal.  The representative asserted 
that the RO did not consider the recent finding in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998) when it denied the 
veteran's request to reopen his claims for service 
connection.  The representative also contended that, if the 
Board found that the veteran's claims were not well grounded, 
the Board should render a determination as to whether the RO 
properly developed the appellant's claim pursuant to the 
provisions of M21-1, part VI, para. 2.10f.  The 
representative argued that the substantive provisions of the 
M21-1 Manual were the equivalent of the Department 
regulations and binding on VA.  Thus, if the aforementioned 
provisions had not been met, the representative maintained 
that the matter should be Remanded for development purposes.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) caused 
or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); See also Allen v. Brown, 
7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); See also 
Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that a 
well-grounded claim for secondary service connection requires 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).


A.  Loss of Balance and Numbness and Tingling in the Left Arm 
as Secondary to Service-Connected Sinusitis

Notwithstanding the fact that there is no clear diagnosis of 
disability pertaining to balance or of the upper left 
extremity, what is lacking under the Caluza/Jones test in the 
present case is medical evidence that any current disability 
of the veteran's left arm and/or neurological system is 
attributable to his service-connected sinusitis.  The veteran 
has not offered any medical opinion that any neurological 
disability was either caused or aggravated by his service-
connected sinusitis.  The veteran's opinion that his loss of 
balance and numbness and tingling in the left arm is 
etiologically related to his service-connected sinusitis does 
not meet this standard.  As indicated in Espiritu v. 
Derwinski, questions of medical diagnosis or causation demand 
the expertise of a medical professional.  There is no 
evidence that the veteran has this requisite aptitude.

During his March 1998 personal hearing, the Board notes that 
the veteran indicated that he believed a Navy physician had 
told him that there was a possible relationship between his 
loss of balance and numbness and tingling in his arm and his 
sinusitis.  The VA has responsibility under 38 U.S.C.A. § 
5103(a) to let the claimant know what evidence is required 
when VA has notice of relevant evidence which may exist which 
might render the claim plausible.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, in a letter dated in September 
1998, the RO informed the veteran that he could submit 
medical evidence of a causal nexus between his service-
connected sinusitis and the disabilities at issue.  Thus, VA 
has met its obligation under Robinette.

The record also shows that the veteran has reported that he 
receives treatment for his sinus disability through a naval 
base in Little Creek, Virginia, that the RO failed to obtain 
his medical records from that facility, and that those 
records should be obtained and considered.  However, the 
veteran has made no indication that his medical records from 
this facility would contain any information which would help 
to make his claim well grounded.  Moreover, he specifically 
stated that he had not received any VA or non-VA medical 
treatment for his complaints of loss of balance or numbness 
and tingling in the left arm.  The Board finds that there 
would be no useful purpose in Remanding this matter to obtain 
these records.

The Board further notes that the RO considered the veteran's 
claim on the basis of newness and materiality in its the 
January 1999 supplemental statement of the case.  As the 
veteran's claim for service connection for loss of balance 
and numbness and tingling in the left arm was an original 
claim, this analysis was not proper.  Nevertheless, since no 
additional evidence was received by the RO following the 
September 1998 remand, the veteran was not prejudiced by this 
decision.

Finally, the Board observes that the veteran's representative 
has asserted that full development should be undertaken even 
if the claim for service connection for loss of balance and 
numbness and tingling in the left arm as secondary to 
service-connected sinusitis is not found to be well grounded.  
As referenced above, the representative has argued that 
recent changes to VA's Adjudication Procedure Manual, M21-1, 
have the substantive effect of requiring that the VA assist 
the veteran in the development of his claim prior to making 
any decision, even if the claim is not well grounded.  In 
that regard, The United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C.A. § 5107(a), the 
VA's duty to assist is limited to "only" those claimants 
who have established a well grounded claim.  Epps v. Gober, 
126 F. 3d 1464 (Fed. Cir. 1997).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his symptoms and 
belief in the merits of his claims, he is not competent to 
offer a medical opinion as to diagnosis or etiology, as noted 
earlier.


B.  Vision Problems in the Left Eye

In this case, the veteran's service medical records show that 
the veteran was evaluated for complaints of floaters and 
blurred vision in the left eye.  There is also an indication 
that the veteran appears to have been diagnosed as having 
"mild vitreous syneresis" in February 1995.  There is also 
evidence that the veteran continues to complain of floaters 
and blurred vision post-service, and that he was diagnosed as 
having a possible posterior vitreous detachment.  The Board 
recognizes that a diagnosis of PVD was termed as only a 
possibility.  However, for purposes of establishing a well-
grounded claim, the Board finds that the conclusion made in 
the November 1996 VA examination report meets the standard of 
a medical diagnosis of a current disability.  Finally, 
although a diagnosis confirming the chronic nature of a 
disability of the left eye is not of record, the Board finds 
that the veteran is competent to provide evidence regarding 
continuity of symptomatology for purposes of 38 C.F.R. § 
3.303(b).  See Savage v. Gober.  The veteran reported his 
problem with visual disturbances in service and in his 
original claim for VA compensation which was within one (1) 
month of his August 1996 discharge from service. 

In view of the consistency between the veteran's contentions 
and the medical evidence presented, and the proximity of the 
veteran's filing of his claim to the date of his separation 
from service, the Board finds that the veteran has presented 
a claim for service connection for vision problems in the 
left eye which is well grounded.


ORDER

Entitlement to service connection for loss of balance and 
numbness and tingling in the left arm as secondary to 
service-connected sinusitis is denied.

To the limited extent that the veteran's claim of entitlement 
to service connection for vision problems in the left eye is 
well grounded, the appeal is granted.




REMAND

As the veteran's claim for service connection for vision 
problems of the left eye has been found to be well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

As referenced above, the November 1996 VA visual examination 
report indicated that there was a "possibility" that the 
veteran had an early PVD in the left eye.  In this regard, 
the examiner failed to indicate whether there was a 
relationship between the veteran's possible PVD, his 
complaints of floaters and blurred vision in the left eye, 
and his inservice diagnosis of "mild vitreous syneresis."  
The Court has held that the Board, in rendering its final 
decision, must consider independent medical evidence in 
support of recorded findings, rather than provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the veteran 
should be afforded another VA ophthalmology examination.

Further, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the veteran has referred.  Littke v. 
Derwinski, 
1 Vet. App. 90 (1990).  Fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the record 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Thus, as this matter is 
being Remanded for another VA visual examination, the RO 
should obtain all of the veteran's current VA and private 
medical records.

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who have treated 
him for his vision problems of the left 
eye since service.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources and 
associate them with the claims folder.  
This should include any medical records 
from Tri-Care Prime and its facilities. 

2.  After the foregoing has been 
completed, the veteran should be afforded 
a VA ophthalmology examination.  The 
examiner should determine the correct 
diagnoses of any left eye disability.  
She or he must also provide an opinion as 
to whether it is at least as likely as 
not that the veteran's inservice 
complaints of floaters and blurred vision 
in the left eye are etiologically related 
to any current left eye disability.  The 
claims folder and a copy of this Remand 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner is also asked to review and, if 
possible, set forth the near illegible 
findings of the February 1995 optometry 
report.  Any tests or studies deemed 
necessary should be done.  The examiner 
is to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  
The examination report should be 
typewritten or otherwise legible.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 


foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above development is 
completed, the case should be reviewed by 
the RO.  If the claim remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

